In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 19-2067, 19-2069, 19-2078 & 19-2117
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
                               v.

TERRANCE J. SHAW, FRED T. ROBINSON,
RASHANN GRIER, and ROMOND FOULKS,
                                          Defendants-Appellants.
                    ____________________

        Appeals from the United States District Court for the
                     Central District of Illinois.
             No. 07-CR-10004 — Joe B. McDade, Judge.
             No. 10-CR-20031 — James E. Shadid, Judge.
    Nos. 05-CR-10053 & 09-CR-40081 — Michael M. Mihm, Judge.
                    ____________________

   ARGUED DECEMBER 13, 2019 — DECIDED APRIL 28, 2020
               ____________________

   Before MANION, KANNE, and BRENNAN, Circuit Judges.
   KANNE, Circuit Judge. In 2018, Congress passed the First
Step Act to address the disparities between sentences for
crack and powder cocaine. Among other things, the First Step
Act allows certain criminal defendants to seek, and district
2                    Nos. 19-2067, 19-2069, 19-2078 & 19-2117

courts to impose, sentence reductions if the defendant was
previously convicted of a “covered oﬀense.”
    To determine whether a defendant is eligible for a reduced
sentence under the First Step Act, a court needs to look only
at a defendant’s statute of conviction, not to the quantities of
crack involved in the oﬀense. More specifically, if a defendant
was convicted of a crack-cocaine oﬀense that was later modi-
fied by the Fair Sentencing Act, he or she is eligible to have a
court consider whether to reduce the previously imposed
term of imprisonment. Here, each defendant’s statutory pen-
alties for crack-cocaine oﬀenses had been modified by the Fair
Sentencing Act, so each is eligible to have a court consider
whether to reduce the defendant’s sentence under the First
Step Act. Because each district court did not do so in each of
their respective cases, we reverse and remand all three respec-
tive district court orders denying the motions for a sentence
reduction.
                       I. BACKGROUND
   The First Step Act gives a court discretion to reduce the
sentence of a defendant previously convicted of a “covered
oﬀense.” See Pub. L. No. 115-391, 132 Stat. 5194, § 404(a)
(2018). A “covered oﬀense” is “a violation of a Federal crimi-
nal statute, the statutory penalties for which were modified
by section 2 or 3 of the Fair Sentencing Act of 2010.” Id.
§ 404(a). The oﬀense must also have been “committed before
August 3, 2010.” Id.
   A judge considering a motion for a reduced sentence un-
der the First Step Act is faced with two questions. First, may
the court reduce the sentence? And second, should the court
reduce the sentence? The first question, which concerns a
Nos. 19-2067, 19-2069, 19-2078 & 19-2117                                    3

defendant’s eligibility for a sentence reduction, is governed
by sections 404(a) and 404(c) of the First Step Act. If a defend-
ant is eligible for a reduction, then a court “may” impose a
reduced sentence. This appeal primarily concerns the ques-
tion of eligibility.
   Because the operation of the First Step Act is contingent
upon changes made to the Fair Sentencing Act of 2010, we
begin with a bit of background about the Fair Sentencing Act.
   Drug-offense penalties under federal law depend in part
on the weight and type of the drug at issue and in part on the
defendant’s prior convictions. For crack offenses committed
before August 2010, the statutory penalties relating to impris-
onment were the following:
 Section 841     Quantity       No prior        1 prior        2 prior
                                offense         offense        offenses
 (b)(1)(A)       > 50 grams 10 years–           20 years–      life
                            life                life
 (b)(1)(B)       > 5 grams      5-40 years      10 years–      10 years–
                                                life           life
 (b)(1)(C)       any            0–20 years      0–30 years     0–30 years

21 U.S.C. § 841 (2006 & Supp. IV).
    In 2010, Congress passed the Fair Sentencing Act. See Pub.
L. No. 111-220, 124 Stat. 2372 (2010). Section 2 of that Act, re-
ferred to in the First Step Act,1 changed the statutory penalties


    1 The First Step Act also refers to section 3 of the Fair Sentencing Act,
which eliminated the mandatory minimum prison term for simple posses-
sion of crack cocaine under 21 U.S.C. § 844(a). That section is not at issue
in this case.
4                      Nos. 19-2067, 19-2069, 19-2078 & 19-2117

for crack offenses by increasing the quantity of crack required
for imprisonment:
 Section 841   Quantity     No prior     1 prior      2 prior
                            offense      offense      offenses
 (b)(1)(A)     > 280        10 years–    20 years–    life
               grams        life         life
 (b)(1)(B)     > 28 grams 5-40 years     10 years–    10 years–
                                         life         life
 (b)(1)(C)     any          0–20 years   0–30 years   0–30 years

   As the two charts illustrate, the Fair Sentencing Act
changed the quantity that triggers certain penalties of impris-
onment. Under § 841(b)(1)(A), the threshold quantity in-
creased from 50 grams to 280 grams; and under § 841(b)(1)(B),
the threshold quantity increased from 5 grams to 28 grams.
These changes reflected a recognition that the tremendous
disparities in punishment of powder-cocaine and crack-co-
caine offenses disparately impacted African Americans. See
Dorsey v. United States, 567 U.S. 260, 268–69 (2012).
    But the Fair Sentencing Act’s changes to the sentencing
scheme applied only to defendants who were sentenced after
the law’s enactment on August 3, 2010, United States v. Fisher,
635 F.3d 336, 338 (7th Cir. 2011), rev’d sub nom. Dorsey, 567 U.S.
at 282, leading us to comment that the Act might more accu-
rately be known as “The Not Quite as Fair as it could be Sen-
tencing Act of 2010.”
   Congress eventually addressed this deficiency when it
passed the First Step Act of 2018. Section 404(b) of that Act
makes the Fair Sentencing Act retroactively applicable to de-
fendants whose offenses were committed before August 3,
Nos. 19-2067, 19-2069, 19-2078 & 19-2117                         5

2010. Now, a district court may “impose a reduced sentence
as if sections 2 and 3 of the Fair Sentencing Act … were in
effect at the time the covered offense was committed.” First
Step Act, § 404(b).
    Defendants Terrance Shaw and Fred Robinson were con-
victed—in 2007 and 2010, respectively—of possessing crack
cocaine with intent to distribute. 21 U.S.C. § 841(a)(1),
(b)(1)(B). Defendants Rashann Grier and Romond Foulks
were convicted—in 2003 and 2010, respectively—of conspir-
ing to distribute crack cocaine. Id. §§ 841(b)(1)(A), 846. In 2019,
each defendant moved for a sentence reduction under Section
404(b) of the newly passed First Step Act. Each district court
denied the motion, concluding that the defendant was ineli-
gible to seek relief under the First Step Act because his crack
offense is not a “covered offense” under the Act. As for Rob-
inson, the court ruled in the alternative that, even if Robinson
were eligible for a sentence reduction, the court would not ex-
ercise its discretion to reduce his sentence.
    The defendants and the government disagree about
whether the defendants are eligible to have a court consider
reducing their sentences under the First Step Act. The crux of
this disagreement is whether the defendants’ crack oﬀenses
are “covered oﬀenses,” as defined by the First Step Act.
   The defendants contend that anyone sentenced for violat-
ing a federal criminal statute that was modified by the Fair
Sentencing Act of 2010 is eligible for a sentence reduction un-
der the First Step Act. Under this straightforward theory, a
court need only (1) examine the statute under which a defend-
ant was charged, and (2) determine whether the statutory
penalties for that oﬀense were modified by the Fair Sentenc-
ing Act.
6                    Nos. 19-2067, 19-2069, 19-2078 & 19-2117

   The government oﬀers a contrasting interpretation that
would have a court conduct a more fact-intensive analysis to
determine eligibility for resentencing under the First Step Act.
Under this interpretation, a court would look to the drug
quantity described in a defendant’s presentence investigation
report or a plea agreement’s factual basis to determine
whether the Fair Sentencing Act altered a defendant’s penalty
range.
    The facts of these cases underscore the practical differ-
ences between these competing interpretations. Under the de-
fendants’ theory, they are eligible to have a court consider
their motions. They were convicted of crack offenses carrying
statutory penalties the Fair Sentencing Act modified. But un-
der the government’s proposed framework, the defendants
would be ineligible for sentence reductions. That’s because
the quantities of crack involved in each defendant’s offense
exceeded the new quantity thresholds set by the Fair Sentenc-
ing Act.
   Shaw and Robinson were each convicted of possession of
crack with intent to distribute, and the penalties for this of-
fense are established under 21 U.S.C. § 841(b)(1)(B). The Fair
Sentencing Act changed the drug quantities that trigger man-
datory-minimum prison terms under § 841(b)(1)(B) from 5
grams to 28 grams. Officers found 33.8 grams of crack in
Shaw’s kitchen cabinet. Robinson possessed 32.7 grams of
crack. Both quantities exceed the 28-gram threshold.
    Similarly, Grier and Foulks were convicted of conspiracy
to distribute crack, the punishment for which is set out in 21
U.S.C. § 841(b)(1)(A). The trigger amount for the mandatory-
minimum penalties under § 841(b)(1)(A) changed from 50
grams to 280 grams. Grier conspired to distribute 2.91
Nos. 19-2067, 19-2069, 19-2078 & 19-2117                         7

kilograms of crack, which is well over the 280-gram threshold.
Foulks conspired to distribute 8.4 kilograms of crack.
                          II. ANALYSIS
    The district courts denied each defendant’s motion for a
sentence reduction by concluding that the defendant in each
case was ineligible under the First Step Act to have his sen-
tence reduced. Because these decisions turn on a question of
statutory interpretation, we review them de novo. See United
States v. Miller, 883 F.3d 998, 1003 (7th Cir. 2018).
   A. The Defendants Were Convicted of “Covered Offenses”
    Our first interpretive task is to determine the meaning of
a “covered oﬀense.” First Step Act, § 404(a). We begin, as we
must, with the relevant text of the First Step Act, which de-
fines a covered oﬀense as “a violation of a Federal criminal
statute, the statutory penalties for which were modified by
section 2 or 3 of the Fair Sentencing Act of 2010.” Id. The ques-
tion is: does “the statutory penalties for which were modified
by section 2 or 3” refer to “Federal criminal statute” or to “a
violation of a federal criminal statute”? We join our sister cir-
cuits in holding that the phrase modifies “federal criminal
statute.” See United States v. Smith, 954 F.3d 446 (1st Cir. 2020);
United States v. Jackson, 945 F.3d 315, 320 (5th Cir. 2019); United
States v. McDonald, 944 F.3d 769, 772 (8th Cir. 2019); United
States v. Beamus, 943 F.3d 789, 791–92 (6th Cir. 2019); United
States v. Wirsing, 943 F.3d 175, 185–86 (4th Cir. 2019). This sen-
sible interpretation is supported by both a time-honored
canon of statutory construction and the statutory context.
   First, under the nearest-reasonable-referent canon, we
presume a modifier refers to the nearest reasonable referent.
“Modifiers should come, if possible, next to the words they
8                     Nos. 19-2067, 19-2069, 19-2078 & 19-2117

modify.” William Strunk Jr. & E.B. White, The Elements of
Style 30 (50th Anniversary ed. 2009). And, as is the case here,
“[w]hen the syntax involves something other than a parallel
series of nouns or verbs, a prepositive or postpositive modi-
fier normally applies only to the nearest reasonable referent.”
Antonin Scalia & Brian A. Garner, Reading Law: The Interpre-
tation of Legal Texts 152–53 (2012).
    Let’s apply that canon to the statute, which reads:
       “covered oﬀense” means a violation of a Federal
       criminal statute, the statutory penalties for which
       were modified by section 2 or 3 of the Fair Sentenc-
       ing Act of 2010 ... that was committed before August
       3, 2010.
First Step Act, § 404(a). Mindful that modifiers generally at-
tach to the closest noun, we conclude the phrase “the statu-
tory penalties for which were modified by Section 2” relates
to “federal criminal statute,” not “violation,” because the for-
mer is closer to the modifier, making “federal criminal stat-
ute” the nearest reasonable referent. Under this interpreta-
tion, whether an oﬀense is covered simply depends on the
statute under which a defendant was convicted. See also
Mellouli v. Lynch, 135 S. Ct. 1980, 1990 (2015) (applying near-
est-reasonable-referent canon to statute that reads “[a]ny al-
ien who … has been convicted of a violation of … any law or
regulation … relating to a controlled substance” is deportable
and concluding “relating to” modified “law or regulation,”
not “violation”).
    Arguing for the opposing interpretation—that the modi-
fying phrase applies to “a violation”—the government rea-
sons that the First Step Act’s language “committed before Au-
gust 3, 2010,” § 404(a), points towards a fact-specific inquiry
Nos. 19-2067, 19-2069, 19-2078 & 19-2117                        9

into the particular circumstances of the oﬀense. See Nijhawan
v. Holder, 557 U.S. 29, 33–34 (2009). But the language indicat-
ing when an oﬀense must have been committed by does not
transform the eligibility inquiry into a complicated, fact-in-
tensive determination. As we explained above, that language
makes the changes in the Fair Sentencing Act retroactively ap-
plicable to those whose oﬀenses were committed before Au-
gust 3, 2010.
    Our interpretation is further strengthened by the statutory
context. See Lockhart v. United States, 136 S. Ct. 958, 963 (2016)
(interpretation under statutory canon of construction can be
overcome by other indicia of meaning within the statutory
scheme). The relevant provision of the Fair Sentencing Act of
2010, section 2, did not modify the penalties on an individual
basis. Instead, it broadly modified penalties for entire catego-
ries of oﬀenses that include fixed aggravating elements, such
as the weight of the drug.
   Accordingly, we hold that the statute of conviction alone
determines eligibility for First Step Act relief. The defendants’
oﬀenses are “covered oﬀenses” under the plain language of
the First Step Act because the Fair Sentencing Act modified
the penalties for crack oﬀenses as a whole, not for individual
violations.
    With this conclusion, each defendant is eligible to seek re-
lief under the First Step Act because each committed a crack-
cocaine oﬀense before August 3, 2010, and the penalty for each
of those crimes was modified by the Fair Sentencing Act. Be-
cause Shaw, Grier, and Foulks are eligible to seek relief under
the First Step Act, the district courts’ orders in those cases
should be reversed.
10                    Nos. 19-2067, 19-2069, 19-2078 & 19-2117

   Robinson is also eligible to seek relief under the First Step
Act, but his case requires further analysis.
     B. The District Court Did Not Provide a Suﬃcient Explanation
        for Its Alternative Holding as to Robinson
    While the district court found Robinson ineligible to seek
relief under the First Step Act, the court also ruled that, even
if Robinson were eligible, it would not reduce his sentence.
Robinson challenges that alternate conclusion.
   In arriving at its alternate conclusion, the district court rea-
soned that Robinson’s “amended guidelines range would be-
come 188–235 months instead of 262–327 months.” But Rob-
inson was initially sentenced to 180 months, which “would be
a downward departure even from the amended guidelines
range.” So, the court “decline[d] to reduce” Robinson’s sen-
tence, “even if he were eligible.” The court gave no indication
that it had considered the arguments presented in Robinson’s
motion or accounted for 18 U.S.C. § 3553(a) factors.
    The government contends that the district court’s alterna-
tive ruling makes its eligibility error harmless. To show harm-
less error, the government must show that the district court’s
eligibility analysis did not aﬀect the district court’s decision
not to reduce Robinson’s sentence. Cf. United States v. Abbas,
560 F.3d 660, 667 (7th Cir. 2009). We must be sure that an al-
ternate ruling is “‘not just a conclusory comment tossed in for
good measure,’ but rather reflected a ‘detailed explanation of
the basis for the parallel result.’” United States v. Foster, 701
F.3d 1142, 1158 (7th Cir. 2012) (quoting United States v. Hill,
645 F.3d 900, 912 (7th Cir. 2011)).
   Given the complexities of sentencing, the adequacy of a
court’s reasons for imposing a particular sentence depends on
Nos. 19-2067, 19-2069, 19-2078 & 19-2117                      11

“the circumstances of the particular case.” Chavez-Meza v.
United States, 138 S. Ct. 1959, 1965 (2018) (explaining the ex-
tent of a district court’s explanation for a sentence imposed
varies with the circumstances). At the very least, we must be
assured that a court weighing the appropriateness of a sen-
tence “relied upon the record” and “considered the parties’
arguments.” Id.
    Robinson presented two arguments in support of his as-
sertion that his sentence should be reduced to 129 months’
imprisonment. His first argument addressed his pre-sentence
conduct; his second addressed his post-sentence conduct.
    First, he argued that the original sentencing court’s rea-
sons for departing downward from the guidelines needed to
be revisited as reasons for reducing his sentence in light of the
First Step Act. When Robinson was first sentenced in 2010 by
a diﬀerent sentencing judge, Judge McCuskey, his guidelines
range was 262–327 months. But Judge McCuskey departed
from the guidelines and imposed a sentence of 180 months.
Judge McCuskey believed Robinson’s career-oﬀender en-
hancement overrepresented the seriousness of his criminal
history. Robinson also provided substantial assistance to the
government; so much so, that the government previously rec-
ommended to Judge McCuskey a sentence 10% below the
guidelines range. Because Robinson’s initial sentence was im-
posed by a diﬀerent sentencing judge, Robinson urged the
new court to take note of the reasons for his previous, below-
guidelines sentence. Notably, the government represented to
the district court that if the First Step Act applied to Robin-
son’s oﬀense, it would honor its previous recommendation
for a 10% reduction. Accordingly, the government requested
12                     Nos. 19-2067, 19-2069, 19-2078 & 19-2117

a below-guidelines sentence of 170 months if the First Step Act
applied.
    Second, Robinson also provided compelling information
about his conduct in prison after sentencing and argued that
this conduct warranted a sentence reduction. He reasoned
that he had taken many educational courses; he had received
consistently exemplary recommendations from his work su-
pervisor in the prison-industries program, who noted that “he
takes on extra duties, helps other areas, has a high level of
personal conduct, and has great work ethic”; and he incurred
only one disciplinary infraction—a minor one—over the nine
years he had been incarcerated.
    Nothing in the First Step Act prevents the district court
from taking Robinson’s arguments into consideration. See
United States v. Allen, 19-3606, 2020 WL 1861973, at *2–3 (6th
Cir. Apr. 14, 2020) (district court may consider evidence of a
defendant’s post-sentencing rehabilitation when deciding
whether to impose a reduced sentence under the First Step
Act); accord United States v. Williams, 943 F.3d 841, 844 (8th Cir.
2019), and United States v. Jackson, 945 F.3d 315, 322 n.7 (5th
Cir. 2019); see also United States v. Jackson, 952 F.3d 492, 499 (4th
Cir. 2020) (noting the Sentencing Commission’s policy state-
ments that are normally binding on a court in a sentence re-
duction under 18 U.S.C. § 3582(c)(2) are not binding on a court
considering a First Step Act motion). For example, post-sen-
tencing conduct may be relevant to § 3553(a) factors a court
may wish to consider when determining whether to “impose
a reduced sentence.” First Step Act, § 404(b); see, e.g., Pepper v.
United States, 562 U.S. 476, 504 (2011). That is because conduct
after sentencing is “plainly relevant to ‘the history and char-
acteristics of the defendant’”; “pertinent to ‘the need for the
Nos. 19-2067, 19-2069, 19-2078 & 19-2117                               13

sentence imposed’”; and may “critically inform a sentencing
judge’s overarching duty under § 3553(a) to ‘impose a sen-
tence suﬃcient, but not greater than necessary,’ to comply
with the sentencing purposes set forth in § 3553(a)(2).” Pepper,
562 U.S. at 491 (quoting 18 U.S.C. § 3553(a)).
    Importantly, nothing in the First Step Act precludes a
court from utilizing § 3553(a)’s familiar framework when as-
sessing a defendant’s arguments; and doing so makes good
sense. See Allen, 2020 WL 1861973, at *3.2 Familiarity fosters
manageability, and courts are well versed in using § 3553 as
an analytical tool for making discretionary decisions. Simi-
larly, nothing in the First Step Act precludes a court from
looking at § 3553(a) factors anew. Id. Because of lengthy stat-
utory penalties attached to crack oﬀenses, a judge presiding
over a request for a sentence reduction under the Act may not
be the same judge who imposed a defendant’s original sen-
tence. This could hamper a judge’s consideration of a defend-
ant’s arguments, because the new judge would be heavily re-
liant on a previous explanation and record that was “not cre-
ated with the current statutory framework in mind.” Id.; ac-
cord United States v. Smith, 954 F.3d 446, 451 (1st Cir. 2020).
Counsel may have pressed diﬀerent arguments based on a
diﬀerent statutory framework; a court may have credited
those arguments diﬀerently, as the statutory minimum and
maximum often anchor a court’s choice of a suitable sentence.
Smith, 954 F.3d at 451. What is more, today’s Guidelines may



    2  We leave for another day whether a court is required to take
§ 3553(a) factors into consideration. The issue was not squarely presented
in this case, and our court would benefit from more thorough briefing on
it.
14                   Nos. 19-2067, 19-2069, 19-2078 & 19-2117

reflect updated views about the seriousness of a defendant’s
oﬀense or criminal history.
    So, a defendant may, as Robinson did, present evidence of
his post-sentencing conduct in support of a reduced sentence.
And a court may look to § 3553(a)’s familiar framework when
assessing whether to impose a reduced sentence.
     The First Step Act is a novel statute; and Robinson pre-
sented commensurately inventive arguments. Chavez-Meza,
138 S. Ct. at 1965 (“explanation may be necessary depending,
perhaps, upon the legal arguments raised”) (internal punctu-
ation omitted). Despite the originality and potential of Robin-
son’s arguments, the district court acknowledged neither in
its summary holding that it would not reduce Robinson’s sen-
tence even if he were eligible. Nor does the order otherwise
indicate that the court considered the arguments Robinson
presented. It did not, for example, acknowledge the govern-
ment’s noteworthy recommendation that it would continue to
endorse a sentence 10% below the new guidelines range (188–
235 months), which would result in a sentence of 170 months
instead of 180 months. And because the district court did not
hold a hearing on the motion, we lack a corresponding tran-
script that might further supplement the court’s explanation.
    That silence leaves us without assurance that the district
court considered Robinson’s arguments, even if it didn’t ulti-
mately find them persuasive. Cf. Hill, 645 F.3d at 912–13, and
United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019). As a
result, the district court did not provide a suﬃcient explana-
tion for its alternate holding. We must be satisfied that the
court considered Robinson’s arguments. On the limited rec-
ord before us, we cannot be sure that the district court did so.
And we cannot confidently say that, had the district court
Nos. 19-2067, 19-2069, 19-2078 & 19-2117                       15

taken Robinson’s arguments into account, the court would
have decided as it did: denying Robinson’s motion for a re-
duced sentence. Cf. United States v. Currie, 739 F.3d 960, 966
(7th Cir. 2014). When, as here, we feel that a court’s explana-
tion is “inadequate,” we may “send the case back to the dis-
trict court for a more complete explanation.” Chavez-Meza, 138
S. Ct. at 1965. We opt to exercise that course of action today
with regard to Robinson.
    We address one final argument. Robinson contends that
the court misunderstood the scope of its discretion under the
First Step Act by mistakenly believing it could not sentence
Robinson to a below-guidelines sentence. He says the court’s
rationale—that Robinson’s sentence is below the guidelines
range, so no further adjustment is necessary or possible—is
more akin to an analysis under 18 U.S.C. § 3582(c)(2) than to
the individual review envisaged by the First Step Act. In sup-
port, Robinson points to other cases pending before us, in
which the same district court made remarks similar to those
in Robinson’s case. See, e.g., United States v. David Vorties, No.
19-2476; United States v. Thaddeus Speed, No. 19-2708.
    In light of statements made in all three cases, Robinson ex-
presses concern that the court’s proposed distinction between
“resentencing” and “sentence reduction” not only reflects a
misapprehension about the extent of its discretion under the
First Step Act, but also improperly likens a motion brought
under the First Step Act to one brought under 18 U.S.C.
§ 3582(c)(2). See Wirsing, 943 F.3d at 185 (holding the “the dis-
tinct language of the First Step Act compels the interpretation
that motions for relief under that statute are appropriately
brought under § 3582(c)(1)(B)” and surmising “there is no rea-
son to suppose that motions brought pursuant to
16                   Nos. 19-2067, 19-2069, 19-2078 & 19-2117

§ 3582(c)(1)(B) are subject to the restrictions particular to
§ 3582(c)(2), which are grounded in the text of the latter stat-
ute”). Robinson’s concern about the court’s distinction be-
tween a “resentencing” and “sentence reduction” may be jus-
tified, and we agree with the Fourth Circuit that the First Step
Act does not include the limitations particular to § 3582(c)(2).
But because our decision rests on other grounds, we have no
occasion to speculate about the court’s understanding of its
discretion.
    Our decision also expresses no view on how the district
court should rule on remand. We say nothing further about
the extent to which a court must address the various argu-
ments a defendant presents, because here, the district court
said nothing of the arguments we’ve mentioned. It is for the
district court, in its discretion, to undertake a “complete re-
view” of Robinson’s motion and to determine whether he is
entitled to relief. First Step Act, § 404(c).
                       III. CONCLUSION
    For the reasons set forth above, we REVERSE all four dis-
trict court orders denying each defendant’s respective motion
for a sentence reduction, and REMAND to each district court
the respective cases for proceedings consistent with this opin-
ion.